272 S.W.3d 327 (2008)
STATE of Missouri, ex rel., Trish VINCENT, Director of Revenue, Respondent,
v.
Craig E. BENTON, Appellant.
No. WD 69138.
Missouri Court of Appeals, Western District.
October 21, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 25, 2008.
Application for Transfer Denied January 27, 2009.
Craig E. Benton, Kansas City, MO, prose.
*328 Michael Scott Huffman, Independence, MO, for Respondent.
Before: JOSEPH M. ELLIS, Presiding Judge, JAMES M. SMART, JR., Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM.
Craig Benton appeals from the denial of his motion to dismiss a petition filed by Trish Vincent, acting as the Missouri Director of Revenue, after entry of a monetary judgment against him. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).